Citation Nr: 0426581	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-09 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to September 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for bilateral 
hearing loss and tinnitus. 

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in December 2003.  A 
transcript of this hearing has been associated with the 
claims file. 

FINDINGS OF FACT

1.  Competent evidence of a nexus between bilateral hearing 
loss and service is not of record.

2.  The veteran does not have tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor can an organic disease of the nervous system 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5017 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a February 2001 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Establish Entitlement," the RO 
stated that to establish entitlement to service connection, 
the evidence must show an injury in service or a disease that 
began in or was made worse by service, or an event in service 
causing injury or disease, a current physical or mental 
disability, and a relationship between the current disability 
and the injury, disease, or event in service.  In the June 
2002 statement of the case, the RO provided the veteran with 
the text of 38 U.S.C.A. § 3.303, pertaining to the principles 
relating to service connection.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the February 2001 VCAA letter, the RO stated that 
it would obtain the veteran's service medical records and 
other military service records if necessary, and that it 
would also obtain VA medical records or other medical 
treatment records identified by the veteran.  The RO stated 
that he veteran could submit his own statements or statements 
from other people describing his physical or mental 
disability symptoms.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records, service personnel records, and the VA and private 
treatment records.  At the December 2003 hearing, the veteran 
indicated that he had been treated by a private physician and 
that he would obtain those records.  In a January 2004 
letter, the veteran's representative stated that the veteran 
was not able to obtain a letter from his private physician.  
The veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2003).  Service connection for an organic disease of 
the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral hearing loss

The Board finds that the preponderance of the evidence is 
against a grant of service connection for bilateral hearing 
loss.

An August 2000 VA outpatient treatment report indicated that 
the veteran had bilateral mild to severe high frequency 
sensorineural hearing loss with good word recognition scores.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
25
70
LEFT
10
10
30
30
65

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  These findings show a hearing loss 
disability in each ear under the applicable regulation.  
38 C.F.R. § 3.385.  However, competent evidence of a nexus 
between his current hearing loss disability and service is 
not of record.  

The veteran's hearing was shown to be normal upon entry and 
at discharge from service.  In a March 1965 report of medical 
examination, clinical evaluation of the ears was normal.  
Pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
0
15
0
15
LEFT
0
15
0
15

In a March 1965 Report of Medical History, the veteran 
checked a box indicating that he did not have ear trouble.  

In a June 1969 medical examination report, clinical 
evaluation of the ears was normal.  Hearing was 15/15 in each 
ear.  In a September 1969 discharge examination report, 
hearing was 15/15 in each ear.  The service medical records 
are silent for any complaints of ear problems.  There is no 
record of the veteran complaining of or seeking treatment for 
ear trouble until a June 2000 VA outpatient treatment report, 
when he reported some changes in his hearing.

The veteran has asserted that in service he was an 
electrician, that he performed maintenance on generators 
which were very noisy, and that he did not wear ear 
protection.  He stated that there were also several instances 
when he exposed to noise from rockets while in Vietnam.  He 
states that his current hearing loss disability is due to 
this noise exposure in service.  The veteran is competent to 
report that he was exposed to noise during service.  However, 
the veteran is not competent to state whether his current 
hearing loss disability is due to service, which is a matter 
of medical etiology.  He does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).

The veteran's lay testimony is not sufficient to establish 
service connection under 38 U.S.C.A. § 1154(b), as the Board 
finds that the veteran did not engage in combat with the 
enemy.  His service personnel file indicated that he was an 
electrician in Vietnam.  The veteran's medals and awards, 
including the National Defense Service Medal, a Rifle Expert 
Badge, a Letter of Appreciation, Meritorious Mast, Good 
Conduct Medal, Vietnam Service Medal, and Vietnam Campaign 
Medal, do not indicate that he was in combat.  Thus, the 
veteran's lay testimony alone cannot establish service 
connection under 38 U.S.C.A. § 1154(b).  Regardless, even if 
the Board accepts exposure to noise during service, section 
1154 addresses what happened then.  The evidence must still 
establish current disability and a nexus to service.  In this 
case, the veteran testified that he was exposed to noise 
during service.  However, he did not establish that he had an 
in-service perception of a decrease in auditory acuity during 
service or in proximity to separation.  Rather, he noticed a 
remote onset.  In regard to causation, he is a layman and he 
is not competent to establish that the remote onset of 
hearing loss disability is due to an in-service event.  In 
the absence of competent evidence of a nexus between the 
veteran's current hearing loss disability and service, the 
criteria for service connection are not met.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for bilateral hearing loss, and there is no doubt 
to be resolved.  Gilbert, 1 Vet. App. at 55.

B.  Tinnitus

The Board finds that the preponderance of the evidence is 
against a grant of service connection for tinnitus.

The veteran has asserted that he has ringing in his ears.  He 
stated that he noticed a lot of ringing in his ears during 
the rocket attacks in Vietnam and while on the base's rifle 
range in the United States.  He stated that other people have 
told him that he has talked loudly since service.  However, a 
medical diagnosis of tinnitus is not of record.  At the 
December 2003 hearing, the veteran indicated that a VA 
audiologist diagnosed him with tinnitus several years ago, 
but a record of this is not in the claims file.  The veteran 
is competent to state that he has ringing in his ears, but he 
is not competent to state that he has tinnitus.  He does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494 (1992).  

The veteran's hearing was shown to be normal upon entry and 
at discharge from service.  In a March 1965 report of medical 
examination, clinical evaluation of the ears was normal.  In 
a March 1965 Report of Medical History, the veteran checked a 
box indicating that he did not have ear trouble.  In a June 
1969 medical examination report, clinical evaluation of the 
ears was normal.  Hearing was 15/15 in each ear.  In a 
September 1969 discharge examination report, hearing was 
15/15 in each ear.  The service medical records are silent 
for any complaints of ear problems.  There is no record of 
the veteran complaining of or seeking treatment for ear 
trouble until June 2000, when he reported some changes in his 
hearing.  Further, in the June 2000 and August 2000 
outpatient treatment reports, the veteran complains of 
hearing loss but does not complain of ringing in the ears.  

The Board notes that service connection cannot be granted for 
a disability absent an underlying disease or injury.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Basic 
entitlement to disability compensation is only warranted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  No such 
injury or disease is of record.  The Board finds that the 
preponderance of the evidence is against a grant of service 
connection for tinnitus, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

Alternatively, if the Board accepts that he has ringing in 
his ears during service, there is a lack of credible evidence 
of continuity of symptomatology.  His service medical records 
reflect that he was not reluctant to seek medical care.  
However, the service medical records and separation report 
are negative for complaints of tinnitus.  Similarly, there 
are no complaints of tinnitus in proximity to separation from 
service or in any of the available post service medical 
records.  Although competent to report the presence of 
ringing during and since service, the absence of any 
supporting documentation renders his statements and testimony 
not credible.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



